Order entered August 13, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-12-01703-CR
                                       No. 05-12-01704-CR

                                    JOHN RUIZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                     Trial Court Cause Nos. F11-31859-H, F10-31315-H

                                            ORDER
       The Court REINSTATES the appeals.

       On June 26, 2013, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. On August 8, 2013, we received the record. Therefore, in

the interest of expediting the appeals, we VACATE the June 26, 2013 order requiring findings.

       Appellant’s brief is due within thirty days of the date of this order.


                                                       /s/    DAVID EVANS
                                                              JUSTICE